Exhibit 10.1
CONFORMED COPY
Loan Agreement
     This Loan Agreement (“Agreement”), dated as of May 6, 2008, is made between
Citigroup Global Markets Holdings Inc. (“CGMHI”) and the undersigned, HLTH
Corporation (“Client”), to set forth the terms and conditions that will govern
one or more extensions of credit (each, an “Advance”) by CGMHI to the Client.
1.) Certain Defined Terms. As used in this Agreement, the following terms shall
have the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):

  a.   “Account” shall mean Client’s account number [omitted] maintained with
Smith Barney.     b.   “Applicable Law” means, with respect to any Person, all
provisions of all (i) constitutions, statutes, rules, regulations and orders of
governmental bodies, domestic or foreign, applicable to such Person,
(ii) Governmental Approvals applicable to such Person and (iii) orders,
decisions, judgments and decrees of all courts (whether at law or in equity or
admiralty) and arbitrators applicable to such Person.     c.   “Auction Rate
Securities” means debt securities whose rate is reset periodically, but no less
often than every 90 days, pursuant to an auction.     d.   “Borrowing Base”
means, at any date, 75% of the sum of (i) the aggregate face amount of all
Auction Rate Securities in the Account, (ii) any cash in the Account in excess
of amounts required to be retained pursuant to Section 4 in respect of interest
and amounts either required to be applied to repayment of the Loan Obligation or
permitted to be withdrawn pursuant to Section 2(f), and (iii) in respect of
securities received in exchange for Auction Rate Securities Collateral, the
amount equal to the aggregate face amount of such Auction Rate Securities
Collateral exchanged minus the amount of any cash received in such exchange.    
e.   “Business Day” means any day on which the regular trading session on the
New York Stock Exchange is open.     f.   “Control Agreement” means that certain
Securities Account Control Agreement in respect of the Account, dated as of the
date hereof among the Client, CGMHI and Smith Barney, as securities
intermediary.

1



--------------------------------------------------------------------------------



 



  g.   “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.     h.   “ERISA Affiliate” of a Person or entity means any trade or
business (whether or not incorporated) that is a member of a group of which such
Person or entity is a member and that is under common control with such Person
or entity within the meaning of Section 414(b) or (c) of the Internal Revenue
Code, and the regulations promulgated and rulings issued thereunder, each as
amended or modified from time to time.     i.   “Governmental Approval” means
any authorization, consent, approval, license or exemption of, registration or
filing with, or report or notice to, any governmental body.     j.   “Internal
Revenue Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder.     k.  
“Lien” means any lien, security interest or other charge or encumbrance of any
kind, including, without limitation, the lien or retained security title of a
conditional vendor and any easement, right of way or other encumbrance on title
to real property, provided, that any agreement to sell in a sale expressly
permitted hereunder shall not be deemed a Lien.     l.   “Market Value” means,
at any time, the latest market closing price of any security traded in a
nationally recognized market, which for Auction Rate Securities shall be the
secondary market (if any) which Smith Barney has selected as its source of
market prices for client holdings in such Auction Rate Securities, and in the
absence of such a market, the market value determined by CGMHI in good faith in
a manner consistent with past practice (subject to any modification thereto
determined in good faith by CGMHI to be appropriate to reflect then current
market conditions and practices), and in any case consistent with the manner in
which Smith Barney is valuing such Auction Rate Securites for its own books and
records, which may include without limitation information consisting of relevant
market data supplied by third parties in respect of sales of Auction Rate
Securities such as rates, prices and volume or other relevant data, or such
information from internal sources as may be used by CGMHI to value Auction Rate
Securities (not including non-public information regarding the issuer or
borrower in respect of the security in question). The parties hereto agree that
the Market Value of the Auction Rate Securities in the Account as of the date
hereof is in excess of 75% of the face amount thereof. Smith Barney has provided
Client a valuation as of April 30, 2008 for certain of the Auction Rate
Securities in the Account, which reflects its and CGMHI’s current approach to
estimating Market Value for those securities. Upon the request of the Client, at
any time that

2



--------------------------------------------------------------------------------



 



      there has been a determination by CGMHI that the Market Value is below 75%
of the face amount of the Auction Rate Securities (or other securities) in the
Account, and such Market Value is not reported on the Client’s Account
statements or the Smith Barney website or readily available third party market
price reporting, CGMHI promptly shall provide the Client with a description in
reasonable detail (which may be comparable to that provided in the April 30
valuation report referenced above) of the basis on which it has determined the
Market Value, including relevant comparable market data of the type described
above (it is agreed that provision of such information is not a condition to
determination of such Market Value or any sale of Collateral hereunder, except,
in either case, to the extent Section 9(c)(i) is applicable).     m.   “Material
Adverse Effect” means a material adverse change in, or a material adverse effect
upon, (a) the legality, validity or enforceability of any Transaction Document;
(b) the availability or enforceability of the rights and remedies of CGMHI under
any Transaction Document or (c) the creation, perfection or priority of CGMHI’s
Lien on the Collateral.     n.   “Merger” means the proposed merger of the
Client with and into WebMD, with WebMD remaining as the surviving entity.     o.
  “Merger Agreement” means the Agreement and Plan of Merger dated as of
February 20, 2008, between Client and WebMD, as it may be amended and in effect
from time to time.     p.   “Multiemployer Plan” means any employee benefit plan
as defined in Section 4001(a)(3) of ERISA to which Client or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.     q.   “PBGC” means
the Pension Benefit Guaranty Corporation (or any successor).     r.   “Person”
means an individual, partnership, corporation (including a business trust),
joint stock company, trust, unincorporated association, joint venture, corporate
or other entity, or a government or any political subdivision or agency thereof.
    s.   “Plan” means any “employee benefit pension plan”, as such term is
defined in ERISA, that is subject to Title IV of ERISA (other than a
Multiemployer Plan) and to which Client, or any ERISA Affiliate, has liability,
including any liability by reason of having been a substantial employer within
the meaning of Section 4063 of ERISA for any time within the preceding five
years or by reason of being deemed to be a contributing sponsor under
Section 4069 of ERISA.

3



--------------------------------------------------------------------------------



 



  t.   “Release Agreement” means that certain Release Agreement dated as of the
date hereof made by and among the Client, WebMD and Smith Barney.     u.  
“Smith Barney” means Citigroup Global Markets Inc., an affiliate of CGMHI.    
v.   “WebMD” means WebMD Health Corp., an affiliate of the Client.

2.) Advances.

  a.   Subject to the terms and conditions of this Agreement, CGMHI agrees to
make one or more Advances to the Client in an aggregate principal amount, which
shall not exceed $145,875,000 (as the same may be reduced pursuant to Section
2(f) below, the “Loan Maximum”).     b.   The Client may obtain an Advance by:
(i) requesting CGMHI to wire transfer Federal funds in the amount of the Advance
to a bank account in the Client’s name or (ii) by any other method agreed upon
by CGMHI and the Client.     c.   Subject to the terms and conditions of this
Agreement, Client may request Advances on not less than one (1) Business Day’s
notice to CGMHI from time to time from the date of this Agreement to May 4, 2009
(the “Advance Termination Date”).     d.   Subject to Section 5, the Client
agrees to pay, commencing on March 5, 2009, the Loan Obligation or any part
thereof upon demand by CGMHI therefor. The Loan Obligation or part thereof
demanded to be repaid shall be due at the end of the applicable Repayment Notice
Period. In this Agreement, “Repayment Notice Period” means the period beginning
on the date CGMHI demands repayment, and ending on the earlier of (i) 60 days
thereafter, and (ii) if any circumstances that would constitute a default
hereunder then exist (or come into existence during such period), at the end of
any grace or notice period applicable to such circumstances as set forth in
Section 9(a) (and in the event there is no grace or notice period for such
circumstances set forth in Section 9(a), immediately). (In the event of a
default, the provisions of Section 9 shall apply.) Upon consummation of the
exercise of the Option as provided in Section 22(b), any Repayment Notice Period
shall be terminated without the Loan Obligation becoming due. As used in this
Agreement, “Loan Obligation” means the total amount of any balance outstanding
with respect to all Advances, including any accrued but unpaid interest, as well
as any costs of collection and reasonable attorney’s fees and costs payable
pursuant to this Agreement. The Client may prepay the Loan Obligation in whole
or in part without penalty at any time.

4



--------------------------------------------------------------------------------



 



  e.   Subject to Section 5, if for any reason at any time (i) the Loan
Obligation exceeds the Loan Maximum or (ii) the Loan Obligation exceeds the
Borrowing Base, (either such excess, a “Shortfall”) Client shall immediately
prepay Advances, together with all accrued but unpaid interest thereon (or, in
lieu thereof, deposit cash to the Account as Collateral), in an aggregate amount
sufficient to eliminate such Shortfall (and in the event that the Client fails
to make such prepayment, CGMHI shall be entitled to liquidate Collateral and
apply the proceeds to repayment of the Loan Obligation sufficient to make such
prepayment).     f.   All cash proceeds from any liquidation (whether by sale,
redemption, exchange or otherwise) of Collateral pursuant to any provision of
this Agreement shall be applied in full immediately to repayment of the Loan
Obligation (if any) and shall permanently reduce the Loan Maximum (i) except in
connection with sales pursuant to Section 9(c)(iv), in the full amount of such
proceeds, and (ii) in connection with sales pursuant to Section 9(c)(iv), in the
amount equal to the greater of (A) the full amount of such proceeds and (B) 75%
of the face amount of such Collateral. The Client shall be entitled to remove
from the Account the amount of any such cash proceeds remaining after repayment
in full of any Loan Obligation then outstanding, and any such removed amount
shall not constitute Collateral after such removal.

3.) Interest. CGMHI shall charge the Client interest at the daily variable rate
of 1-month LIBOR plus 250 bps (the “Interest Rate”) on the aggregate principal
amount of Advances outstanding, if any. Such interest shall be computed in the
same manner as that set forth for securities margin accounts in the pamphlet
prepared by Smith Barney entitled “Important New Account Information” (hereafter
referred to as “New Account Document”), which may be amended from time to time
and which amendment shall become binding upon written notice to the Client
(provided, that no such amendment shall change the Interest Rate without
Client’s prior written consent). The Client hereby acknowledges receipt of the
New Account Document. Interest shall be payable monthly, provided, that failure
to pay interest during a Repayment Notice Period shall not constitute a default
hereunder until the end of such Repayment Notice Period (but interest unpaid
during such Repayment Notice Period shall be added to principal in accordance
with this Section)). If, after application of interest paid on the Collateral
pursuant to Section 4, (i) a sufficient amount of cash or money market fund
shares is not available in the Account to pay the monthly interest amount, and
(ii) sufficient Collateral acceptable to CGMHI is in the Account, the interest
due shall be added to the Client’s outstanding principal balance hereunder and
thereafter interest shall accrue on any such unpaid principal until paid in
full. Client acknowledges and agrees that any such interest added to principal
may reduce the availability of future Advances or if creating a Shortfall,
require repayment and liquidation of Collateral.
4.) Collateral. As continuing security for the Loan Obligation, the Client
hereby assigns, grants and conveys to CGMHI a first priority Lien and security
interest in all cash, stocks, bonds, and other securities and instruments now or
hereafter in the Account,

5



--------------------------------------------------------------------------------



 



and all dividends, interest and proceeds of such property, and any property
substituted by the Client in accordance with this Agreement (collectively, the
“Collateral”). No substitution of Collateral shall be permitted without CGMHI’s
approval, upon such terms and conditions as may be prescribed by CGMHI. The
Client agrees to take any action reasonably requested by CGMHI to maintain and
preserve CGMHI’s first priority Lien and security interest in the Collateral.
Client hereby authorizes CGMHI to prepare and file Uniform Commercial Code
financial statements without the signature of Client in respect of the
Transaction Documents and Collateral. Except for withdrawals of interest
pursuant to the following two sentences or as provided in Section 2(f) or
Section 9(c), no withdrawals from the Account shall be permitted until the Loan
Obligation is paid in full and CGMHI has no further obligations under this
Agreement. At any time prior to the Client first requesting an Advance
hereunder, Client shall be entitled to withdraw from the Account any interest
that has been paid on the Collateral and remains as cash in the Account. From
the date of the first Advance until the Loan Obligation has been repaid in full
and CGMHI has no further obligations under this Agreement, all interest paid on
the Collateral shall be applied immediately to payment of accrued but unpaid
interest on the Loan Obligation (including the amount of any interest added to
principal pursuant to Section 3) and any other portion of the Loan Obligation
then due, and Client authorizes CGMHI to make such applications without any
further approval or consent of Client required; provided, that, upon request
made to CGMHI, Client shall be entitled to withdraw from the Account on or after
the 15th day of each month (except to the extent that a Shortfall would result
from such withdrawal) the amount of such interest paid on the Collateral prior
to the first day of such month exceeding (x) any accrued but unpaid interest on
the Loan Obligation (including the amount of any interest added to principal
pursuant to Section 3) plus (y) the amount of interest on the Loan Obligation
payable for the preceding month.
5.) Non-Recourse. CGMHI shall not enforce the liabilities and obligations of the
Client to pay the Loan Obligation, or to pay, perform and observe any other
obligation contained in this Agreement or the Control Agreement (other than the
Recourse Obligations), by any action or proceeding wherein a money judgment
shall be sought against the Client, or any subsidiary, shareholder, officer,
director, agent or employee of the Client (collectively, “Client Related
Parties”). In all instances, the Loan Obligation, and any other obligations
(other than the Recourse Obligations), may only be satisfied out of the
Collateral, and upon the occurrence of a default hereunder, CGMHI shall have no
recourse and may not seek to enforce the Loan Obligation, or any other
liabilities or obligations of the Client (other than the Recourse Obligations),
against or with respect to any assets of the Client , other than the Collateral,
or any Client Related Parties. Notwithstanding the foregoing, CGMHI shall be
entitled to recover from the Client (all of the following constituting the
“Recourse Obligations”) any amounts payable pursuant to Section 15 that
(i) consist of any amounts payable by Client pursuant to Section 8, (ii) result
from any breach of the representations, warranties and covenants set forth in
Section 7 (which breach or breaches result in a Material Adverse Effect) or from
breach by the Client of the representations, warranties and agreements, as
applicable, set forth in 9(c) and Section 7(a)(iv), (iii) are in respect of any
Third Party Claims, or (iv) result from any Statutory Tax Liens on the
Collateral.

6



--------------------------------------------------------------------------------



 



6.) Conditions Precedent.

  a.   The effectiveness of this Agreement shall be subject to the prior
satisfaction of the following conditions:

  i.   CGMHI shall have received this Agreement, the Control Agreement and the
Release Agreement (together, the “Transaction Document(s)”), duly executed and
delivered by the Client and WebMD, as applicable; and     ii.   CGMHI shall have
received an opinion of counsel to Client addressed to CGMHI, substantially in
the form of Exhibit A attached hereto.

  b.   CGMHI’s obligation to make any Advance hereunder shall be subject to the
prior satisfaction of the following conditions:

  i.   the representations and warranties of Client contained in Section 7 and
any other Transaction Document shall be true and correct on and as of the date
of such Advance immediately prior to and after giving effect to such Advance;  
  ii.   no default under this Agreement shall exist or would result from the
making of such Advance;     iii.   after giving effect to such Advance, the Loan
Obligation shall not exceed the Loan Maximum or the Borrowing Base;     iv.  
Client shall have provided to CGMHI an officer’s certificate confirming
compliance with the foregoing conditions as of the date of the request for
Advance; and     v.   CGMHI shall have received a request for an Advance in
accordance with Section 2.

7.) Representations, Warranties and Covenants.

  a.   Client represents and warrants to CGMHI, on the date of signing of this
Agreement and on the date each Advance is obtained hereunder, that:

  i.   Client is duly organized and validly existing under the law of its
jurisdiction of establishment, has full authority to enter into this Agreement
and the other Transaction Documents and to perform its obligations hereunder and
thereunder, respectively;     ii.   this Agreement and the other Transaction
Documents comply with all laws, rules and regulations applicable to Client,
except to the

7



--------------------------------------------------------------------------------



 



      extent failure to so comply would not, individually or in the aggregate,
have a Material Adverse Effect;     iii.   each of this Agreement and the other
Transaction Documents have been duly authorized, executed and delivered by the
Client; each of this Agreement and the other Transaction Documents constitutes a
legal, valid and binding obligation of the Client, enforceable against the
Client in accordance with their respective terms, except as enforceability may
be limited by bankruptcy, insolvency and other laws affecting creditors’ rights
generally and by general principles of equity;     iv.   Client’s entry into
this Agreement and each of the other Transaction Documents and the consummation
of the transactions contemplated hereunder and thereunder are not restricted by
and would not result in a material breach or default under any material
agreement to which it is a party or by which its assets are bound;     v.   as
of the date of this Agreement there are no actions, suits, proceedings, claims,
charges, demands or disputes pending or threatened in writing, at law, in
equity, in arbitration or by or before any governmental authority, by or against
the Client or any of its affiliates or employees that (A) purport to affect or
pertain to this Agreement or any Transaction Document, or any of the
transactions contemplated hereby, or (B) either individually or in the
aggregate, if determined adversely, would have a Material Adverse Effect; and as
of the date of each Advance, there are no actions, suits, proceedings, claims,
charges, demands or disputes pending or threatened in writing, at law, in
equity, in arbitration or by or before any governmental authority, by or against
the Client or any of its affiliates or employees that (A) purport to affect or
pertain to this Agreement or any Transaction Document, or any of the
transactions contemplated hereby, and (B) either individually or in the
aggregate, if determined adversely, would have a Material Adverse Effect     vi.
  Client is in compliance with Applicable Law, except to the extent any such
failure to be in such compliance would not, individually or in the aggregate,
have a Material Adverse Effect;     vii.   Client is the sole owner of the
Collateral, this Agreement creates a valid first priority security interest in
the Collateral (assuming CGMHI does not have notice from third parties of any
adverse claims on the Collateral) and upon the execution and delivery of the
Control Agreement and the filing of financing statements, all filings and other
actions necessary to perfect such security interest will have been taken, and
the Collateral is not subject to any Lien

8



--------------------------------------------------------------------------------



 



      other than CGMHI’s Lien and security interest (subject to Smith Barney’s
rights in the Account), other than statutory Liens for taxes not yet due and
payable or that are being contested in good faith and for which adequate
reserves have been recorded on Client’s financial statements (“StatutoryTax
Liens”);     viii.   while any Loan Obligation is outstanding, Client will not
pledge the Collateral or grant a security interest in the Collateral to a third
party, or permit the Collateral to be sold or transferred (except as expressly
provided in this Agreement), or become subject to any Lien other than as
provided above;     ix.   no Governmental Approval, or approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
other Person is necessary or required in connection with the execution, delivery
or performance by, or enforcement against, the Client of this Agreement or any
other Transaction Document, except to the extent any such failure to obtain any
such approval, consent, exemption or authorization, or to take any such other
action or make any such notice or filing would not, individually or in the
aggregate, have a Material Adverse Effect; and except for the filing of Uniform
Commercial Code financing statements;     x.   Client is not an “investment
company” required to be registered as such under the Investment Company Act of
1940, as amended, within the meaning of such act. Neither the making of any
Advance, the application of the proceeds or repayment thereof by Client nor the
consummation of the other transactions contemplated hereby will violate any
provision of such act or any rule, regulation or order of the Securities and
Exchange Commission binding on or applicable to Client thereunder, except to the
extent any such violation would not, individually or in the aggregate, have a
Material Adverse Effect;     xi.   there is no circumstance which may give rise
to a liability in relation to any Plan or Multiemployer Plan that would have a
Material Adverse Effect;     xii.   in respect of any Advance, no default
hereunder exists at the time of making such Advance or would result from the
making of such Advance; and     xiii.   the Client will be deemed to repeat
these representations each time an Advance is obtained hereunder.

9



--------------------------------------------------------------------------------



 



  b.   Client covenants and agrees with CGMHI as follows, from the date hereof
until the Loan Obligation has been indefeasibly paid in full and CGMHI has no
obligation to make further Advances:

  i.   unless otherwise directed by CGMHI, Client will offer for sale each
Auction Rate Security constituting Collateral (and any security in the Account
received in exchange for such an Auction Rate Security) (A) at each applicable
auction on an applicable interest reset date for such security and (B) in any
other manner of sale available, in the case of either (A) or (B), at a price at
least equal to the face amount of such Auction Rate Security (plus accrued
interest thereon (if any), in the event that the applicable issuer is not
obligated to pay such amount to Client). Client authorizes CGMHI to effect such
offers and sales on Client’s behalf;     ii.   Client will preserve and maintain
its corporate existence and all material rights, qualify and remain qualified in
each jurisdiction in which such qualification is required and preserve, renew
and maintain in full force and effect all rights, privileges and franchises
except where failure to do so would not result in a Material Adverse Effect
(provided, that Client shall not be deemed to breach or violate this
Section 7(b)(ii) as a result of the Merger);     iii.   Client will comply with
Applicable Law, except where the failure to so comply would not, individually or
in the aggregate, have a Material Adverse Effect;     iv.   Client shall pay and
discharge before the same shall become delinquent all taxes, assessments and
governmental charges or levies imposed upon it or upon its property that may
result in a Lien upon it or upon its property; provided, however, that Client
shall not be required to pay or discharge any such tax, assessment, charge or
levy that is being contested in good faith and by proper proceedings and as to
which adequate reserves are being maintained in accordance with generally
accepted accounting principles, unless and until any Lien resulting therefrom
attaches to the Account or any of the Collateral and becomes enforceable against
creditors;     v.   Client will maintain the Account with Smith Barney;     vi.
  in the event that any exchange offer is made for any of the securities
constituting Collateral, Client shall notify CGMHI promptly of such exchange
offer and Client shall accept such exchange offer if requested to do so by CGMHI
(which request CGMHI may make if, in CGMHI’s good faith judgment, accepting

10



--------------------------------------------------------------------------------



 



      such exchange is in its best interest of protecting the value of the
Collateral, and, if the offeror in the exchange offer is CGMHI, Smith Barney or
one of their affiliates, then CGMHI will provide Client at least five
(5) Business Days notice of CGMHI’s intentions as to acceptance of such offer,
and, should Client request, engage in a good faith discussions with Client
regarding CGMHI’s rationale therefor), and Client authorizes and instructs CGMHI
to execute such acceptance and exchange; all non-cash proceeds (securities or
otherwise) shall be deposited in the Account, and shall constitute additional
Collateral, and all cash proceeds shall be applied in accordance with
Section 2(f);     vii.   Client will not create or suffer to exist any Lien on
or with respect to any of the Collateral, whether now owned or hereafter
acquired, or assign any right to receive income, other than the Lien created
under this Agreement and the Control Agreement (subject to Smith Barney’s rights
in the Account) and Statutory Tax Liens;     viii.   Upon the Client or any of
its officers or directors obtaining knowledge thereof, Client shall promptly
notify CGMHI of (A) the occurrence of any default, or event which, with the
giving of notice or the passage of time, or both, would constitute a default,
(B) any actual or threatened “Adverse Claim” against any of the Collateral
within the meaning of Section 8-102(a)(1) of the Uniform Commercial Code in
effect in the State of New York, or (C) any matter that has resulted in or could
reasonably be expected to result in a Material Adverse Effect; and     ix.   on
and after the date the Merger becomes effective, WebMD, as the successor in
interest to Client, will assume (by operation of law pursuant to the Merger) all
of the rights and obligations of Client under this Agreement, and Client agrees
to cooperate with CGMHI in the preparation of and execution of any documents or
instruments CGMHI reasonably deems necessary in order to accomplish such
assumption.

8.) No Set-off or Withholding; Taxes. All payments by the Client to CGMHI
hereunder shall be made to CGMHI in full without condition or reduction for any
counterclaim, defense, recoupment or setoff and, except as required by law, free
and clear of and exempt from, and without deduction or withholding for or on
account of, any present or future taxes, levies, imposts, duties or charges of
whatsoever nature imposed by any government outside the United States or any
political subdivision or taxing authority thereof (“Taxes”). If the Client shall
be required by any law to deduct or withhold for any taxes (other than taxes
imposed on CGMHI’s income, and franchise taxes imposed on CGMHI, by the
jurisdiction under the laws of which CGMHI is organized or any political
subdivision thereof (“Excluded Taxes”)) from any such payments, the Client shall
increase the amount of such payment by an amount such that

11



--------------------------------------------------------------------------------



 



CGMHI receives an amount equal to the sum it would have received had no such
deduction or withholding been made. In addition, the Client will indemnify CGMHI
for the full amount of any Taxes other than Excluded Taxes and any liability
resulting therefrom regardless of whether such Taxes were correctly or legally
imposed.
9.) Default; Remedies; Market Value Sales.

  a.   Any of the following events that occurs while any Advance (and accrued
interest, if any) is outstanding will be considered a “default” by the Client
under this Agreement:

  i.   any representation or warranty hereunder by the Client is incorrect in
any material respect;     ii.   the Client fails to pay any interest within five
(5) Business Days after written notice from CGMHI that such interest is overdue,
to make any payment when required by Section 2(e) (unless Collateral is
liquidated and such payment made as provided in Section 2(e)), or to pay the
Loan Obligation or any portion thereof upon demand by CGMHI pursuant to and as
required by Section 2(d);     iii.   the Client fails to perform any of its
obligations hereunder (not otherwise referenced in clauses (i) and (ii) of this
Section 9(a)) and such failure is not remedied by the Client within ten
(10) Business Days after receipt of written notice by CGMHI of such failure;    
iv.   Client shall generally not pay its debts as such debts become due, or
shall admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors; or any proceeding shall be
instituted by or against Client seeking to adjudicate it bankrupt or insolvent,
or seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it), either such proceeding shall remain undismissed or unstayed
for a period of 60 days, or any of the actions sought in such proceeding
(including, without limitation, the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, it
or for any substantial part of its property) shall occur; or the Client shall
take any corporate action to authorize any of the actions set forth above in
this subsection (iv); or

12



--------------------------------------------------------------------------------



 



  v.   at any time when (A) this Agreement or any other Transaction Document
shall cease to be in full force and effect, (B) this Agreement shall cease to
give CGMHI the Liens, the material rights, powers and privileges purported to be
created thereby, or the Lien on any of the Collateral, in favor of CGMHI shall
fail or cease to be perfected and prior to the rights of all third Persons
(subject to Smith Barney’s rights in the Account and except for Statutory Tax
Liens), except to the extent any such failure or cessation results from (x) the
failure of CGMHI to file an initial Uniform Commercial Code financing statement
or a continuation statement in respect thereof as required by the applicable
Uniform Commercial Code or (y) relinquishment of control (within the meaning of
the Uniform Commercial Code) by CGMHI of any Collateral (including the Account)
in respect of which a security interest therein may be perfected, or the
priority of any such security interest enhanced, by control (other than, in the
case of clause (x) or (y) to the extent that such loss of perfection or priority
arises, directly or indirectly, as a result of any voluntary action by the
Client); or     vi.   any government agency with appropriate authority
determines that Client or any ERISA Affiliate has a liability in relation to any
Plan that would have a Material Adverse Effect or Client or any ERISA Affiliate
has any liability in relation to any Multiemployer Plan that would have a
Material Adverse Effect.

  b.   In the event a default occurs prior to the date upon which the Loan
Obligation may be demanded for payment pursuant to Section 2(d), and Client has
failed to cure such default after any required notice and permitted cure period,
CGMHI is authorized, in its sole discretion, to take one or more of the
following actions: (w) declare the Loan Obligation to be immediately due and
payable by the Client to CGMHI; (x) reduce the Loan Maximum to a level
determined by CGMHI, (y) liquidate, withdraw or sell Collateral and apply it to
the Loan Obligation, and (z) terminate the Client’s borrowing privileges
hereunder. In the event CGMHI makes a demand for repayment of the Loan
Obligation pursuant to Section 2(d) which is not met by the end of any
applicable Repayment Notice Period or a default occurs prior to the end of such
Repayment Notice Period and Client has failed to cure such default after any
required notice and permitted cure period, the Loan Obligation shall be deemed
due and CGMHI shall be authorized, in its sole discretion, to take the actions
described in clauses (x),(y) and (z) in this Section 9(b). All of the foregoing
actions may be done without any further notice to, or demand upon, the Client
(subject to the expiration of any applicable Repayment Notice Period). Any sale
of Collateral may be made in CGMHI’s sole discretion on the exchange or market
where such business is then usually transacted, at public auction or private
sale (including, in the absence of a

13



--------------------------------------------------------------------------------



 



      recognized market for the Collateral, a private sale to CGMHI or an
affiliate of CGMHI at a valuation determined by CGMHI in good faith). In
addition to CGMHI’s rights under this Agreement, CGMHI shall have the right to
exercise any one or more of the rights and remedies of a secured creditor under
the New York Uniform Commercial Code then in effect. All rights and remedies
under this Agreement are cumulative and are in addition to all other rights and
remedies that CGMHI may have at law or equity. Notwithstanding the foregoing and
to the extent permitted by law, the Client expressly waives compliance with the
provisions of Section 202 of the New York Lien Law.     c.   Without limitation
of the foregoing provisions of this Section:

  i.   CGMHI shall be entitled to liquidate all or any portion of the Collateral
(A) at any time prior to the making of the first Advance hereunder, when the
aggregate Market Value of all of the Collateral is less than 70% of the
aggregate face amount of the Collateral, provided that CGMHI shall have given
Client ten (10) Business Days prior notice of such aggregate Market Value, and
(B) at any time after the making of the first Advance hereunder, when the
aggregate Market Value of all of the Collateral is less than 75% of the
aggregate face amount of the Collateral, provided, that CGMHI shall have given
Client five (5) Business Days prior notice of such aggregate Market Value, which
notice shall (in the case of each of (A) and (B) above) include the information
required by the penultimate sentence of the definition of “Market Value” in
Section 1(l) as if Client has made a request pursuant thereto.     ii.   CGMHI
shall be entitled to liquidate all, but not less than all, of the Collateral at
any time after the making of the first Advance hereunder if CGMHI can sell all,
but not less than all, of the Collateral (other than cash) at a price equal to
or greater than 90% of the face amount of such Collateral, provided that CGMHI
shall have given Client notice of such sale not later than five (5) Business
Days prior to such sale.     iii.   In the event that the Market Value of any
Auction Rate Security (or other security) included in the Collateral is greater
than 75% of the face amount of such Auction Rate Security (or other security),
and a nationally recognized market for such Auction Rate Security (or other
security) then exists with sufficient volume and liquidity to enable a sale of
such Auction Rate Security (or other security), Client shall be entitled to
instruct CGMHI to sell such Auction Rate Security (or other security) into such
market, and CGMHI shall as soon as is reasonably practicable after receiving
such instructions in writing sell such Collateral into such market as

14



--------------------------------------------------------------------------------



 



      instructed by Client, provided that CGMHI shall not be required to
prioritize Client’s sale over that of any other CGMHI client or account unless
required by Applicable Law. In no event shall Client be entitled to instruct
CGMHI after the making of the first Advance hereunder to sell any Auction Rate
Security (or other security) the Market Value of which is less than 75% of the
face amount of such Auction Rate Security (or other security) without CGMHI’s
prior written consent.     iv.   Prior to the making of the first Advance
hereunder, the Client shall be entitled to instruct CGMHI to sell all or any
part of the Collateral at any price, and CGMHI shall as soon as is reasonably
practicable after receiving such instructions in writing sell such Collateral as
instructed by the Client, provided, that (A) a secondary market exists at such
time with sufficient liquidity and volume to enable such sale, and (B) CGMHI
shall not be required to prioritize Client’s sale over that of any other CGMHI
client or account unless required by Applicable Law.     v.   In the event that
Client identifies an opportunity to sell an Auction Rate Security from the
Account other than pursuant to Section 9(c)(iii) or 9(c)(iv) above, Client may
notify CGMHI, and CGMHI will undertake commercially reasonable efforts to assist
Client in executing such sale, provided that (x) the sale price is not less than
75% of the face amount of such Auction Rate Security and not less than the
Market Value of such Auction Rate Security, (y) Client first offers CGMHI and
Smith Barney the opportunity (to which they will respond on a timely basis) to
effect the purchase at the proposed price for CGMHI’s or Smith Barney’s own
account, as applicable, and (z) CGMHI is satisfied that all proceeds of the sale
will be received into the Account against delivery of such Auction Rate Security
and be applied as set forth in Section 2(f).     vi.   All proceeds from any
sales under this Section shall be applied in accordance with Section 2(f).

10.) Limitation of Liability. CGMHI shall not be liable to the Client for:

  a.   any loss, damage or expense caused directly or indirectly by
circumstances that are not within CGMHI’s reasonable control, including
government restrictions, exchange or market rulings, suspension of trading,
disruptions in credit markets or liquidity therein (including markets relating
to Auction Rate Securities or other Collateral), war, strikes or other
conditions commonly known as “Acts of God”, or     b.   any consequential,
incidental, indirect, punitive or special damages, even if such damages are
reasonably foreseeable. The specific

15



--------------------------------------------------------------------------------



 



      reference and intent herein to consequential, incidental, indirect or
special damages is to exclude “lost opportunity” actions and events as a measure
of recoverable damages.

11.) Governing Law. This Agreement will be governed by, and construed in
accordance with, the laws of the State of New York, without regard to the
conflict of laws rules of such State which would require the application of the
laws of another jurisdiction.
12.) Assignment. This Agreement may not be assigned by the Client without
CGMHI’s prior written consent, and shall be binding upon the Client’s heirs,
executors, administrators, successors and permitted assigns (whichever is
applicable); provided that, for the avoidance of doubt, Client may assign its
rights and obligations under this Agreement to WebMD pursuant to the Merger
referenced in Section 7(b)(ix) hereof without CGMHI’s prior written consent.
CGMHI may assign this Agreement to any of its affiliates domiciled in any
jurisdiction within the United States without the Client’s consent or prior
notice to the Client. This Agreement shall inure to the benefit of and be
binding upon each party’s successors and permitted assigns (whether by merger,
consolidation or otherwise). If requested by CGMHI, Client will take such steps
(including entering into an appropriate account control agreement) as CGMHI
shall reasonably request to preserve CGMHI’s assignee’s first priority perfected
lien on the Collateral.
13.) Amendments; Waivers; Severability. No amendment, modification or waiver of
any provision of this Agreement or consent hereunder shall be effective unless
set forth in writing and signed by the parties hereto, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given. If any provision of this Agreement is held to be
invalid, illegal or unenforceable by reason of any law, rule, administrative
order or judicial decision, such determination shall not affect the validity of
the remaining provisions of this Agreement.
14.) Entire Agreement. This Agreement (including all exhibits) and the other
Transaction Documents reflect the entire agreement between CGMHI and the Client
concerning Advances and the Loan Obligation and supersedes any other agreement,
promise, representation or undertaking, whether written or oral, concerning the
Advances and the Loan Obligation. In the event of a conflict between the
provisions of this Agreement and the provisions of any other agreement between
the Client and CGMHI, this Agreement will govern. CGMHI shall issue necessary
instructions to Smith Barney under the Control Agreement in order to meet
CGMHI’s obligations under this Agreement.
15.) Indemnity. Without the necessity of a judicial determination, and whether
or not litigation occurs, the Client hereby agrees to indemnify and hold
harmless CGMHI and its directors, officers, employees, agents and affiliates
from any and all claims (whether or not meritorious), liabilities, judgments,
damages, losses, costs and expenses of any nature whatsoever (including
reasonable attorneys’ fees and expenses) (a) in any way related to, or arising
out of or in connection with claims by any party other than Client,

16



--------------------------------------------------------------------------------



 



CGMHI or their respective directors, officers, employees, agents or affiliates
(“Third Party Claims”) relating to this Agreement, including without limitation
the Client’s failure to comply with its obligations hereunder, (b) arising out
of or resulting from any action taken or omitted by CGMHI at the Client’s
request, or any material untruth or inaccuracy of any of the Client’s
representations and warranties in this Agreement or the matters referred to in
the last sentence of Section 5, or (c) arising out of or resulting from any
Statutory Tax Lien on the Collateral, but not including (in the case of either
(a), (b) or (c) of this Section 15) any claims (whether or not meritorious),
liabilities, judgments, damages, losses, costs and expenses based on CGMHI’s
gross negligence or willful misconduct. This indemnification shall survive the
termination of this Agreement and the payment of the Loan Obligation.
16.) Expenses. The Client agrees to pay or reimburse CGMHI for all costs and
expenses (including legal fees and expenses) incurred to enforce or preserve any
rights or remedies under this Agreement or the other Transaction Documents
(including all such costs and expenses incurred during any “workout” or
restructuring in respect of the Loan Obligation and during any legal proceeding,
including any proceeding under any bankruptcy or insolvency law). All such
amounts shall be payable within ten Business Days after demand therefor.
17.) No Third Party Beneficiary. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and the
indemnitees under Section 15) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
18.) Illegality. If CGMHI determines that any law has made it unlawful, or that
any governmental authority has asserted that it is unlawful, for CGMHI to make,
maintain or fund Advances, or to determine or charge interest rates based upon
the Interest Rate, (i) CGMHI shall have no obligation to make Advances hereunder
from and after the date of such determination, and (ii) CGMHI shall negotiate in
good faith with the Client to restructure the Loan Obligation, this Agreement
and the Control Agreement in a manner that avoids such consequence, and if such
negotiations do not result in such a restructuring, CGMHI shall have the right
to declare CGMHI’s obligation to make or allow to remain outstanding Advances to
be terminated (and such obligation shall be terminated upon such declaration),
and Client shall, upon demand from CGMHI, prepay the aggregate principal amount
of all outstanding Advances, together with accrued but unpaid interest thereon
and all other fees and other amounts payable hereunder constituting the Loan
Obligation. To CGMHI’s actual knowledge, there is no law, rule, regulation,
order or assertion by any governmental authority having jurisdiction over CGMHI
that it is unlawful for CGMHI to make, maintain or fund Advances, or to
determine or charge interest rates based upon the Interest Rate.
19.) Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Transaction Document, the interest paid or agreed to be paid
under the Transaction Documents shall not exceed the maximum rate of
non-usurious interest permitted by applicable law (the “Maximum Rate”). If CGMHI
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of

17



--------------------------------------------------------------------------------



 



the Advances or, if it exceeds such unpaid principal, refunded to the Client. In
determining whether the interest contracted for, charged or received by CGMHI
exceeds the Maximum Rate, CGMHI may, to the extent permitted by applicable law,
(i) characterize any payment that is not principal as an expense, fee or premium
rather than interest, (ii) exclude voluntary prepayments and the effects thereof
and (iii) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Loan Obligation
hereunder.
20.) Survival. Notwithstanding any provision to the contrary, (i) all
representations and warranties made hereunder and in any other Transaction
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof and (ii) the provisions of Section 15 and the provisions of Section 5
relating to Section 15 shall survive any termination of this Agreement.
21.) Notices. Notices delivered under this Agreement by CGMHI shall be delivered
solely in writing to Client either by Federal Express or other confirmed
delivery service at 669 River Drive, 3rd Floor, Elmwood Park, New Jersey 07407,
Attention: General Counsel, or by facsimile to Client at (201) 703-3443,
Attention: General Counsel. Notices delivered under this Agreement by Client
shall be delivered solely in writing to CGMHI either by Federal Express or other
confirmed delivery service at Citi Smith Barney, 485 Lexington Avenue, 11th
Floor, New York, New York 10017 Attention: Stuart Weiss, Credit Department, or
by facsimile to CGMHI at (212) 783-2804 Attention: Stuart Weiss, Credit
Department. Notices delivered hereunder shall be deemed delivered upon delivery
service confirmation or automated facsimile confirmation. Either party may
change its notice information set forth above by notice to the other party in
accordance with this Section 21.
22.) Termination or Release.

  a.   This Agreement and the security interests granted hereby shall terminate
when all of the Loan Obligation has been paid in full and CGMHI has no further
commitment hereunder to make any Advances. Upon any sale or other transfer by
the Client or CGMHI of Collateral that is expressly permitted hereunder, or,
upon the effectiveness of any written consent by CGMHI to the release of the
security interest granted hereby in any Collateral, the security interest in
such Collateral shall be automatically released. In connection with the
termination of this Agreement pursuant to this Section, CGMHI shall, upon
request by Client, promptly execute and deliver to the Client, at the Client’s
expense, all Uniform Commercial Code termination statements and similar
documents (including terminating the Control Agreement) that the Client shall
reasonably request to evidence such termination or release.     b.   Subject to
the terms and conditions set forth in this Section, Client shall have the option
(the “Option”), exercisable at any time on or prior to the Advance Termination
Date by written notice to CGMHI (the “Option

18



--------------------------------------------------------------------------------



 



      Notice”), to sell to CGMHI, and CGMHI shall upon receipt of the Option
Notice, be required to purchase, all, but not less than all, of the Collateral
at a purchase price (the “Purchase Price”) equal to the lesser of (x) 75% of the
face amount of the Collateral and (y) the current Loan Maximum (as the Loan
Maximum may have been reduced pursuant to Section 2(f)). The Purchase Price
shall be paid in the following manner: first, by applying the Purchase Price to
payment of the full amount of the then outstanding Loan Obligation, and then any
remaining balance of the Purchase Price, in cash to Client. The Option Notice
shall state the date (the “Exercise Date”) upon which the exercise of the Option
is to be consummated, which shall not be prior to one Business Day after the
date of delivery of the Option Notice to CGMHI nor after the Advance Termination
Date. Client shall be entitled to exercise the Option only if (i) all interest
accrued through the Exercise Date of the Option but unpaid (including the amount
of any interest that has been added to principal as provided herein) has been
paid in full as of the Exercise Date (ii) there exists no default described in
Section 9(a)(iv), and (iii) all of the Collateral is free and clear of, and
unencumbered by, any Lien (other than the Lien granted to CGMHI hereunder,
Statutory Tax Liens and Smith Barney’s rights in the Account). Upon such payment
of the Purchase Price, title to and ownership of all of the Collateral shall
automatically and without any further action required, transfer from Client to
CGMHI, and this Agreement shall be terminated, provided, that in the event there
does exist any other Lien on the Collateral, or in any applicable proceeding or
for any reason the exercise of the Option is invalidated, unwound or reversed,
this Agreement and the Loan Obligation shall be reinstated as if the Option had
never been exercised and Client shall return to CGMHI any cash proceeds of the
exercise of the Option.     c.   At any time prior to the making of the first
Advance hereunder, Client may by notice to CGMHI terminate this Agreement and
all obligations of CGMHI to make Advances hereunder, upon which this Agreement
shall be terminated in accordance with Section 22(a) above.

23.) Jurisdiction; Waivers.

  a.   Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
New York State court or federal court of the United States sitting in New York
City, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York State court or, to
the extent permitted by law, in such federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other

19



--------------------------------------------------------------------------------



 



      jurisdictions by suit on the judgment or in any other manner provided by
law. Each party agrees that process may be served on it in the manner provided
for notices in Section 21.     b.   Each of the parties hereto irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any New York State or federal court. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.     c.   Waiver of Jury Trial. Each of the Client and CGMHI hereby
irrevocably waives all right to trial by jury in any action, proceeding or
counterclaim (whether based on contract, tort or otherwise) arising out of or
relating to this Agreement or the actions of CGMHI in the negotiation,
administration, performance or enforcement thereof.

[Signature Page Follows]

20



--------------------------------------------------------------------------------



 



BY SIGNING BELOW, THE CLIENT AGREES TO BE BOUND BY THE TERMS AND CONDITIONS OF
THIS AGREEMENT.
This Loan Agreement may be executed in any number of counterparts and by
different parties hereto on separate counterparts, each of which, when so
executed and delivered, shall be an original, but all such counterparts shall
constitute one and the same instrument.

          HLTH CORPORATION
    By:   /s/ Charles A. Mele           Name:   Charles A. Mele        Title:  
Executive Vice President and
   General Counsel     Account Number: [omitted]
  CITIGROUP GLOBAL MARKETS HOLDINGS INC.
      By:   /s/ Geoff Richards       Name:   Geoff Richards       Title:  
Treasurer      

21